

115 HR 6457 IH: Carbon Utilization Act of 2018
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6457IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Peters (for himself and Mr. Young of Iowa) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Farm Security and Rural Investment Act of 2002 to advance carbon utilization
			 technologies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Carbon Utilization Act of 2018. 2.Biorefinery, renewable chemical, and biobased product manufacturing assistanceSection 9003(b)(3) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103(b)(3)) is amended—
 (1)in subparagraph (A), by striking produces an advanced biofuel; and and inserting the following:  produces any 1 or more, or a combination, of—(i)an advanced biofuel; (ii)a renewable chemical; or
 (iii)a biobased product; (2)in subparagraph (B), by striking produces an advanced biofuel. and inserting the following:
				
 produces any 1 or more, or a combination, of—(i)an advanced biofuel; (ii)a renewable chemical; or
 (iii)a biobased product; and; and (3)by adding at the end the following:
				
 (C)a technology for the capture, compression, or utilization of carbon dioxide that is produced at a biorefinery producing an advanced biofuel, a renewable chemical, or a biobased product..
 3.Biomass research and developmentSection 9008 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (A), by striking or at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (C)carbon dioxide that—
 (i)is intended for permanent sequestration or utilization; and (ii)is a byproduct of the production of the products described in subparagraphs (A) and (B).;
 (2)in subsection (d)(2)(A)— (A)in clause (xii), by striking and at the end;
 (B)by redesignating clause (xiii) as clause (xiv); and (C)by inserting after clause (xii) the following:
					
 (xiii)an individual with expertise in carbon dioxide capture, utilization, and sequestration; and; and (3)in subsection (e)—
 (A)in paragraph (2)(B)— (i)in clause (ii), by striking and at the end; and
 (ii)by adding at the end the following:  (iv)to permanently sequester or utilize carbon dioxide that is produced as a byproduct of the production of biobased products; and; and
 (B)in paragraph (3)(B)— (i)in clause (i), by striking and at the end;
 (ii)in clause (ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
						
 (iii)the development of technologies to permanently sequester or utilize carbon dioxide that is produced as a byproduct of the production of biobased products..
 4.Biogas research and adoption of biogas systemsTitle IX of the Farm Security and Rural Investment Act of 2002 is amended by inserting after section 9011 (7 U.S.C. 8111) the following:
			
				9012.Biogas research and adoption of biogas systems
 (a)DefinitionsIn this section: (1)Anaerobic digestionThe term anaerobic digestion means a biological process or series of biological processes—
 (A)through which microorganisms break down biodegradable material in the absence of oxygen; and (B)the end products of which are biogas and digested materials.
 (2)BiogasThe term biogas means a mixture of methane and carbon dioxide produced by the bacterial decomposition of organic materials in the absence of oxygen.
 (3)Biogas processingThe term biogas processing means the process by which water, carbon dioxide, and other trace compounds are removed from biogas, as determined by the end user.
 (4)Biogas systemThe term biogas system means a system— (A)with the potential to capture and use biogas, including biogas from organic waste, including animal manure, food waste, waste from landfills, and wastewater; and
 (B)that includes— (i)the infrastructure necessary to manage the organic waste referred to in subparagraph (A);
 (ii)the equipment necessary to generate— (I)electricity, heat, and fuel; and
 (II)biogas system co-products; and (iii)the equipment necessary for biogas processing.
 (5)Biogas system co-productThe term biogas system co-product means a nonenergy biogas system product produced from digested material, including soil amendments, fertilizers, compost, animal bedding, and feedstock for plastics and chemicals.
 (6)Digested materialThe term digested material means solid or liquid digested material— (A)produced by digesters; and
 (B)that contains nutrients and organic carbon. (b)Interagency biogas opportunities task force (1)EstablishmentNot later than 180 days after the date of enactment of the Carbon Utilization Act of 2018, the Secretary, acting jointly with the Secretary of Energy and the Administrator, shall establish an Interagency Biogas Opportunities Task Force (referred to in this subsection as the Task Force) that shall coordinate policies, programs, and research to accelerate—
 (A)biogas research; and (B)investment in cost-effective biogas systems.
 (2)MembershipThe Task Force shall be composed of— (A)the head of each Federal office responsible for biogas research or biogas system financing (or a designee), including a representative from the Department of Agriculture, the Department of Energy, and the Environmental Protection Agency;
 (B)1 or more representatives of State or local governments, as determined by the Secretary, the Secretary of Energy, and the Administrator; and
 (C)1 or more nongovernmental or industry stakeholders, including 1 or more stakeholders from the dairy and biogas industries, as determined by the Secretary, the Secretary of Energy, and the Administrator.
 (3)Duties of the task forceIn carrying out paragraph (1), the Task Force shall— (A)evaluate and improve the coordination of loan and grant programs of the Federal agencies represented on the Task Force—
 (i)to broaden the financing options available for biogas systems; and (ii)to enhance opportunities for private financing of biogas systems;
 (B)review Federal procurement guidelines to ensure that products of biogas systems are eligible for and promoted by applicable procurement programs of the Federal Government;
 (C)in coordination with the Secretary of Commerce, evaluate the development of North American Industry Classification System and North American Product Classification System codes for biogas and biogas system products;
 (D)review opportunities and develop strategies to overcome barriers to integrating biogas into electricity and renewable natural gas markets;
 (E)develop tools to broaden the market for nonenergy biogas system products, including by developing best management practices for—
 (i)the use and land application of digestate; and (ii)the use of carbon dioxide from biogas processing;
 (F)provide information on the ability of biogas system products to participate in markets that provide environmental benefits;
 (G)identify and investigate research gaps in biogas and anaerobic digestion technology, including research gaps in environmental benefits, market assessment, and performance standards;
 (H)assess the most cost-effective voluntary investments in biogas to reduce waste and methane emissions; and
 (I)identify and advance additional priorities, as determined by the Task Force. (4)ReportNot later than 18 months after the date of the establishment of the Task Force, the Task Force shall submit to Congress a report that—
 (A)describes the steps taken by the Task Force to carry out the duties of the Task Force under paragraph (3); and
 (B)identifies and prioritizes policies and technology opportunities— (i)to expand the biogas industry;
 (ii)to eliminate barriers to investment in biogas systems in the landfill, livestock, wastewater, and other relevant sectors; and
 (iii)to enhance opportunities for private and public sector partnerships to finance biogas systems. (c)Advancement of biogas research (1)Study on biogas (A)In generalThe Secretary, in coordination with the Secretary of Energy and the Administrator, shall enter into an agreement with the National Renewable Energy Laboratory to conduct a study relating to biogas.
 (B)StudyUnder the agreement described in subparagraph (A), the study conducted by the National Renewable Energy Laboratory shall include an analysis of—
 (i)barriers to injecting biogas into existing natural gas pipelines; (ii)methods for optimizing biogas systems, including methods to obtain the highest energy output from biogas, including through the use of co-digestion;
 (iii)opportunities for, and barriers to, the productive use of biogas system co-products, carbon dioxide from biogas processing, and recovered nutrients;
 (iv)the optimal configuration of local, State, or regional infrastructure for the production of electricity, heat, or fuel from biogas, including infrastructure for the aggregation, cleaning, and pipeline injection of biogas; and
 (v)any other subject relating to biogas, as determined by the Interagency Biogas Opportunities Task Force established under subsection (b)(1).
 (C)ReportNot later than 2 years after the date of enactment of the Carbon Utilization Act of 2018, the Secretary shall submit to Congress a report on the study conducted under this paragraph. (2)Collection of data for biogas marketsThe Secretary, in coordination with the Secretary of Energy and the Administrator, shall identify, collect, and analyze environmental, technical, and economic performance data relating to biogas systems, including the production of energy of biogas systems, co-products, greenhouse gas and other emissions, water quality benefits, and other data necessary to develop markets for biogas and biogas system co-products..
 5.Carbon utilization education programTitle IX of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended by adding at the end the following:
			
				9014.Carbon utilization education program
 (a)DefinitionsIn this section: (1)Carbon dioxideThe term carbon dioxide means carbon dioxide that is produced as a byproduct of the production of a biobased product.
 (2)Eligible entityThe term eligible entity means an entity that— (A)is—
 (i)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; or
 (ii)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)));
 (B)has demonstrated knowledge about— (i)sequestration and utilization of carbon dioxide; or
 (ii)aggregation of organic waste from multiple sources into a single biogas system; and (C)has a demonstrated ability to conduct educational and technical support programs.
 (b)EstablishmentThe Secretary, in consultation with the Secretary of Energy, shall make competitive grants to eligible entities—
 (1)to provide education to the public about the economic and emissions benefits of permanent sequestration or utilization of carbon dioxide; or
 (2)to provide education to biogas producers about opportunities for aggregation of organic waste from multiple sources into a single biogas system.
						(c)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use for each of fiscal years 2019 through 2023—
 (A)$1,000,000 to carry out subsection (b)(1); and (B)$1,000,000 to carry out subsection (b)(2).
 (2)Discretionary fundingThere are authorized to be appropriated for each of fiscal years 2019 through 2023— (A)$1,000,000 to carry out subsection (b)(1); and
 (B)$1,000,000 to carry out subsection (b)(2).. 6.Carbon capture, utilization, and sequestration (a)General authorizationNotwithstanding any other provision of law (including regulations), in carrying out any program pursuant to this Act or an amendment made by this Act under which the Secretary of Agriculture provides a loan or loan guarantee, the Secretary may provide such a loan or loan guarantee for carbon dioxide capture and utilization facilities employing commercially demonstrated technologies.
			(b)Rural electrification assistance programs
 (1)General authority of the secretary of agricultureSection 2(a) of the Rural Electrification Act of 1936 (7 U.S.C. 902(a)) is amended by striking efficiency and conservation and inserting efficiency, conservation, and carbon dioxide capture and utilization. (2)Authorization of appropriationsSection 4(a) of the Rural Electrification Act of 1936 (7 U.S.C. 904(a)) is amended—
 (A)by inserting and related carbon dioxide capture and utilization facilities employing commercially demonstrated technology after generating plants; and
 (B)by striking efficiency and conservation and inserting efficiency, conservation, and carbon dioxide capture and utilization. (3)Energy generation, transmission, and distribution facilities efficiency grants and loans in rural communities with extremely high energy costsSection 19(a) of the Rural Electrification Act of 1936 (7 U.S.C. 918a(a)) is amended, in paragraphs (1) and (2), by inserting (including carbon capture and utilization) after generation each place it appears.
 (c)Rural and remote communities electrification grantsSection 609(c)(3) of the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c(c)(3)) is amended by striking preference to renewable energy facilities. and inserting the following:
				
 preference to—(A)renewable energy facilities; and (B)facilities for carbon capture and utilization..
 7.Technical assistance for rural electrification loansSection 2 of the Rural Electrification Act of 1936 (7 U.S.C. 902) is amended by adding at the end the following:
			
				(c)Technical assistance
 (1)In generalNot later than 180 days after the date of enactment of the Carbon Utilization Act of 2018, the Secretary shall enter into a memorandum of understanding with the Secretary of Energy under which the Secretary of Energy shall provide technical assistance to applicants for loans made under subsection (a) and section 4(a).
 (2)Form of assistanceThe technical assistance that the Secretary may request pursuant to a memorandum of understanding entered into under paragraph (1) may include—
 (A)direct advice; (B)tools, maps, and training relating to—
 (i)the implementation of demand-side management of electric and telephone service in rural areas; (ii)energy efficiency and conservation programs; and
 (iii)on-grid and off-grid renewable energy systems; and (C)any other forms of assistance determined necessary by the Secretary..
		